DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1 and 13:
Stumm (US Pub No: 11,079,492 B1) discloses:
A method for generation of a vehicle path for a vehicle, the method comprising: using an excursion planning processor to perform the steps of: generating a grid of attitude constraint masks, wherein each attitude constraint mask corresponds to a respective possible attitude of the vehicle.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Stumm does not disclose defining a distance function between two points on a vehicle, determine a selected cost between the two points, generating an excursion plan so that the vehicle travels along the selected path, and selecting a vehicle path based on this grid.
Yanlong (CN 111380526 A) teaches:
defining a distance function between two points on a vehicle path, such that the vehicle path defines a change in orientation of the vehicle.  Paragraph [0063] describes a path determination module 340 that determines a path between a starting point and a destination point.  If necessary, the vehicle will change its orientation to meet the path directions.
determining a vehicle path component, of the vehicle path, between the two points having a selected cost.  Paragraph [0111] describes that a distance cost between two locations can be generated.
generating an excursion plan so that the vehicle travels along the vehicle path.  Paragraph [0064] describes that the path determination module 340 continually searches for a new vehicle path until the vehicle reaches its destination.  This means, an excursion plan is constantly being generated and can be implemented when necessary.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm to incorporate the teachings of Yanlong to show defining a distance function between two points on a vehicle, determine a selected cost between the two points, and generating an excursion plan so that the vehicle travels along the selected path.  One would have been motivated to do so because there is a need to provide a method and system for determining the optimal path of the unmanned vehicle in an automatic navigation system ([0003] of Yanlong).
	Stumm and Yanlong do not teach selecting a vehicle path based on this grid.
	Versteeg (2012/0239191) teaches:
selecting a vehicle path in the grid of attitude constraint masks from the vehicle path component.  Paragraph [0113] and figures 5 – 7 describe a robot abstractions that include environmental occupancy grid attributes 240.  In forming the occupancy grid, a robot coordinate system may be defined in Cartesian coordinates relative to the robot’s orientation.  However, the coordinate system can be defined in other coordinate systems.  Paragraph [0093] describes that the robot motion abstractions 236 include orientation attributes such as roll, yaw, and pitch.  Paragraph [0164] describes the robot selecting a route based on the global path planning unit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm and Yanlong to incorporate the teachings of Versteeg to show selecting a vehicle path based on this grid.  One would have been motivated to do so to reduce the interaction between the robot and the remote user.  Additionally, yaw, roll, and pitch, are easier attitudes for humans to understand than quaternions.
However, the prior art of record fails to teach:
and is a two-dimensional representation of an operational space of the vehicle and represents two of three axes of the vehicle, where a separate attitude constraint mask is created for each value of a third of the three axes of the vehicle to generate the grid of attitude constraints masks, wherein the three axes comprise roll, pitch, and yaw of the vehicle.  This is allowable because the graph of pose constraints taught in Stumm is not a 2D representation of the attitude of a vehicle, as shown in Figure 2 of the applicant’s drawings.  Yanlong and Versteeg do not teach this disclosure as well.
	Claims 1 -17 are allowed.

Regarding Claim 18:
	Stumm discloses:
A method for generation of a vehicle path for a vehicle, the method comprising: using an excursion planning processor to perform the steps of: generating a grid of attitude constraint masks, wherein each attitude constraint mask corresponds to a respective possible attitude of the vehicle and is generated based on roll, pitch, and yaw of the vehicle.  Column 6, lines 41 – 52 describes a map 108 generated by a localization and/or mapping component 104 which may include a variety of maps, including a graph of pose constraints.  This pose constraint includes a position/orientation 110 in relation to points or objects in the map 108.  This orientation includes a yaw, roll, or pitch, which is equivalent to an attitude or Euler angles.  Together, the position/orientation describe a pose.  Column 6, lines 17 – 40 describes that this map is generated based on a variety of parameters and sensor data.  The mapping component is generated based on a position/orientation 110 of the vehicle, as shown in Figure 1.
Stumm does not disclose defining a distance function between two points on a vehicle, determine a selected cost between the two points, generating an excursion plan so that the vehicle travels along the selected path, selecting a vehicle path based on this grid, include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.
Yanlong teaches:
defining a distance function between two points on a vehicle path, such that the vehicle path defines a change in orientation of the vehicle.  Paragraph [0079] describes a path determination module 340 that determines a path between a starting point and a destination point.  If necessary, the vehicle will change its orientation to meet the path directions.
determining a vehicle path component, of the vehicle path, between the two points having a selected cost.  Paragraph [0136] describes that a distance cost between two locations can be generated.
generating an excursion plan so that the vehicle travels along the vehicle path.  Paragraph [0080] describes that the path determination module 340 continually searches for a new vehicle path until the vehicle reaches its destination.  This means, an excursion plan is constantly being generated and can be implemented when necessary.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm to incorporate the teachings of Yanlong to show defining a distance function between two points on a vehicle, determine a selected cost between the two points, and generating an excursion plan so that the vehicle travels along the selected path.  One would have been motivated to do so because there is a need to provide a method and system for determining the optimal path of the unmanned vehicle in an automatic navigation system ([0003] of Yanlong).
Stumm and Yanlong do not teach selecting a vehicle path based on this grid, include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path
Versteeg teaches:
selecting a vehicle path in the grid of attitude constraint masks from the vehicle path component.  Paragraph [0113] and figures 5 – 7 describe a robot abstractions that include environmental occupancy grid attributes 240.  In forming the occupancy grid, a robot coordinate system may be defined in Cartesian coordinates relative to the robot’s orientation.  However, the coordinate system can be defined in other coordinate systems.  Paragraph [0093] describes that the robot motion abstractions 236 include orientation attributes such as roll, yaw, and pitch.  Paragraph [0164] describes the robot selecting a route based on the global path planning unit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm and Yanlong to incorporate the teachings of Versteeg to show selecting a vehicle path based on this grid.  One would have been motivated to do so to reduce the interaction between the robot and the remote user.  Additionally, yaw, roll, and pitch, are easier attitudes for humans to understand than quaternions.
Stumm, Yanlong, and Versteeg do not teach to include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path
Wang (US Pub No: 2013/0325244 A1) teaches:
where the direct path violates the grid of attitude constraint masks, the method further comprises: using the excursion planning processor to perform the steps of.  Paragraph [0264] describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  This is equivalent to the claim because the robot violates a grid of attitude constraint masks and must correct itself.
selecting the vehicle path through the grid of attitude constraint masks from the vehicle path component.  Paragraph [0080] describes a path determination module 340 that determines the best path of the vehicle based on multiple reachable grids.
determining if a portion of the vehicle path violates the grid of attitude constraint masks.  Paragraph [0264] describes a robot that diverts to an alternate route to avoid sunlight flooding the navigation path and disabling sensors.  This is equivalent to the claim because the robot violates a grid of attitude constraint masks and must correct itself.
where the portion of the vehicle path violates the grid of attitude constraint masks, using the excursion planning processor to perform the steps of: determining at least one next lowest cost vehicle path component between the two points.  Paragraph [0264] describes an alternate path that has a lower associative cost.
re-constructing the vehicle path through the grid of attitude constraint masks with the at least one next lowest cost vehicle path component and determining if a portion of the reconstructed vehicle path violates the grid of attitude constraint masks.  Paragraph [0264] describes an alternate path that has a lower associative cost.
and generating the excursion plan so that the vehicle travels along the reconstructed vehicle path.  Paragraph [0263] describes generating an excursion plan by determining a navigation path based on the time of day and how difficult each route is at that time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stumm, Yanlong and Versteeg to incorporate the teachings of Wang to include a vehicle path that violates a grid of constraint masks, determining a next lowest cost between the two points, re-constructing the grid of attitude constraint marks, and generating an excursion plan so that the vehicle travels along the reconstructed path.  One would have been motivated to do so because being able to create a new path if the current grid becomes a non-reachable grid is important for increasing the safety of the invention and lowering cost.
However, the prior art of record fails to teach:
and is a two-dimensional representation of an operational space of the vehicle and represents two of three axes of the vehicle, where a separate attitude constraint mask is created for each value of a third of the three axes of the vehicle to generate the grid of attitude constraints masks, wherein the three axes comprise roll, pitch, and yaw of the vehicle.  This is allowable because the graph of pose constraints taught in Stumm is not a 2D representation of the attitude of a vehicle, as shown in Figure 2 of the applicant’s drawings.  Yanlong and Versteeg do not teach this disclosure as well.
	Claims 18 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US Pub No 2019/0145778 A1): This invention proposes a new method and software to generate a path with good quality for aerial video shooting in large scale scenes. Using a coarse 2.5D model of a scene, this path generation method consists of several steps: first the user is expected to specify a set of landmarks and designate a superset of key-views for each landmark; our system then automatically generates and evaluates a variety of local camera moves for observing each landmark, which are smooth and collision-free; then automatically determines the optimal order in which the landmarks should be visited, chaining the local camera moves into a single continuous trajectory. Thus, users are able to focus on specifying the visual content that should be captured by the aerial video, rather than on the difficult lower level aspects of designing and specifying the precise drone and camera motions.
Thevenet et al. (US Pub No 2015/0219747 A1): A system comprises: onboard a first craft, called host craft, a triplet of antennas comprising a transmitting and receiving antenna and two transmitting antennas, a transmission chain that can be successively coupled to each antenna of the triplet of antennas by a radiofrequency switch, a reception chain that can be coupled to the transmitting and receiving antenna, and a processing device intended to determine a relative angular position between, on the one hand, the host craft and, on the other hand, a plurality of spacecraft, called companion craft, from measurements of path differences performed and transmitted by the companion craft; onboard the companion craft, a transmitting and receiving antenna, a transmission chain and a reception chain coupled to the transmitting and receiving antenna and a measurement device intended to measure path differences between three signals originating from the three antennas of the triplet of antennas of the host craft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665